UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-4697


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARTIN VILLANUEVA-BALCAZAR,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:07-cr-00378-NCT-1)


Submitted:   July 26, 2010                  Decided:   August 12, 2010


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph M. Wilson, Jr., MERRITT, FLEBOTTE, WILSON, WEBB & CARUSO,
PLLC, Durham, North Carolina, for Appellant.          Anna Mills
Wagoner, United States Attorney, Lisa B. Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Martin Villanueva-Balcazar pled guilty, pursuant to a

written plea agreement, to one count of conspiracy to distribute

100 kilograms or more of marijuana, in violation of 21 U.S.C.

§§ 841(b)(1)(B),   846    (2006).         The   district      court      calculated

Villanueva-Balcazar’s     Guidelines       range    at   87    to     108   months’

imprisonment, see U.S. Sentencing Guidelines Manual (2007), and

sentenced him to 98 months’ imprisonment.                Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal, but

questioning   whether     the   district        court    erred      in    accepting

Villanueva-Balcazar’s      guilty     plea.        Villanueva-Balcazar          was

informed of his right to file a pro se supplemental brief, but

he has not done so.      We affirm.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.   Contrary to counsel’s suggestion, Villanueva-Balcazar

did not move in the district court to withdraw his guilty plea.

Accordingly, the adequacy of the Fed. R. Crim. P. 11 hearing is

reviewed for plain error.        See United States v. Martinez, 277

F.3d 517, 525 (4th Cir. 2002).            Our review of the transcript of

the guilty plea hearing leads us to conclude that the district

court substantially complied with the mandates of Fed. R. Crim.

P. 11 in accepting Villanueva-Balcazar’s guilty plea and that

                                      2
the court’s omissions did not affect his substantial rights.

Critically,       the     transcript        reveals       that      the     district     court

ensured the plea was supported by an independent factual basis

and   that   Villanueva-Balcazar             entered       the      plea     knowingly     and

voluntarily        with       an     understanding          of       the      consequences.

See United        States      v.     DeFusco,       949    F.2d      114,     116,     119-20

(4th Cir. 1991).           Accordingly, we discern no plain error in the

district     court’s       acceptance        of      Villanueva-Balcazar’s             guilty

plea.

             We     review         Villanueva-Balcazar’s             sentence      under    a

“deferential       abuse-of-discretion              standard.”            Gall    v.   United

States, 552 U.S. 38, 41 (2007).                     In conducting this review, we

“must   first       ensure         that   the       district       court     committed      no

significant procedural error, such as failing to calculate (or

improperly        calculating)        the    Guidelines            range,    treating      the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)     [(2006)]        factors,       selecting         a     sentence     based     on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”           Id. at 51.          “When rendering a sentence, the

district court must make an individualized assessment based on

the facts presented,” applying the “relevant § 3553(a) factors

to the specific circumstances of the case before it.”                                  United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

quotation    marks      and    emphasis      omitted).             The    court   must    also

                                                3
“state     in    open    court     the    particular       reasons     supporting        its

chosen sentence,” id., but, “[w]hen imposing a sentence within

the   Guidelines, . . . the              [court’s]       explanation    need       not    be

elaborate or lengthy because [G]uidelines sentences themselves

are   in    many       ways   tailored      to     the    individual     and        reflect

approximately          two    decades      of     close     attention        to    federal

sentencing policy,” United States v. Hernandez, 603 F.3d 267,

271 (4th Cir. 2010) (internal quotation marks omitted).

                If the sentence is free of procedural error, we then

consider        the     substantive       reasonableness         of    the        sentence,

“tak[ing]       into     account    the     totality       of   the    circumstances.”

Gall, 552 U.S. at 51.            If the sentence is within the appropriate

Guidelines range, this court applies a presumption on appeal

that the sentence is reasonable.                  United States v. Abu Ali, 528

F.3d 210, 261 (4th Cir. 2008).

                In this case, the district court correctly calculated

the    advisory         Guidelines        range     and     heard      argument          from

Villanueva-Balcazar’s               counsel          and         allocution              from

Villanueva-Balcazar.               The     court     made       an      individualized

assessment of the sentencing factors before it, and counsel and

Villanueva-Balcazar fail to overcome the appellate presumption

of    reasonableness          afforded      the    within-Guidelines              sentence.

Accordingly, we conclude that the district court did not abuse

its discretion in imposing sentence.

                                             4
               We   therefore     affirm       the     district     court’s       judgment.

This court requires that counsel inform Villanueva-Balcazar, in

writing,    of      the   right    to   petition        the    Supreme     Court    of   the

United     States     for    further          review.         If   Villanueva-Balcazar

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                             Counsel’s

motion     must      state      that      a     copy     thereof      was     served      on

Villanueva-Balcazar.            We dispense with oral argument because the

facts    and    legal     contentions         are    adequately      presented      in   the

materials      before     the     court       and   argument       would    not    aid   the

decisional process.

                                                                                   AFFIRMED




                                               5